Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response


In Applicant’s Response dated 05/13/2022, Applicant argued against all rejections previously set forth in the Office Action dated 03/15/2022.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1-19 under 35 U.S.C. §103 previously set forth are withdrawn.

Terminal Disclaimer

The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior Patent No. 10817129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Philip R. Poh on 05/27/2022.
The application has been amended as follows:
In the claims:
1.	(Currently Amended)  A method for presenting media content previews, the method comprising:
causing a plurality of thumbnail images to be presented on a user device that is associated with a headset display, wherein each thumbnail image represents a media content item available for presentation on the user device;
determining that a viewpoint of the headset display is directed to one of the thumbnail images of the plurality of thumbnail images to be selected; and
in response to determining that the viewpoint of the headset display is directed to the one of the thumbnail images to be selected, causing a first view of a content preview corresponding to the selected one of the thumbnail images to be presented on the headset display, wherein the content preview of the selected one of the thumbnail images includes a second view that is different than the first view and wherein the content preview comprises stereoscopic content of the selected one of the thumbnail images.

2.	(Original)  The method of claim 1, further comprising:
detecting that the viewpoint of the headset display has changed in a direction toward the second view of the content preview of the selected one of the thumbnail images by determining that the headset display has been moved in a direction corresponding to the direction of the second view of the content preview; and
in response to detecting that the viewpoint of the headset display has changed in the direction toward the second view of the content preview of the selected one of the thumbnail images, causing the second view of the content preview of the selected one of the thumbnail images to be presented on the headset display.
3.	(Original)  The method of claim 1, further comprising:
determining that the viewpoint of the headset display is no longer directed to the content preview; and
in response to determining that the viewpoint of the headset display is no longer directed to the content preview, causing presentation of the second view of the content preview to be inhibited and causing presentation of the plurality of thumbnail images to resume on the headset display.

4.	(Original)  The method of claim 3, wherein causing presentation of the second view of the content preview to be inhibited and causing presentation of the plurality of thumbnail images to resume comprises fading from the second view of the content preview to a page that includes the plurality of thumbnail images.

5.	(Original)  The method of claim 1, further comprising:
determining that the viewpoint of the headset display has changed to be angled toward the content preview; and
in response to determining that the viewpoint of the headset display has changed to be angled toward the content preview, causing presentation of the content preview to occupy a larger display area.

6.	(Cancelled)

7.	(Original)  The method of claim 1, further comprising causing audio content associated with the content preview to be presented in connection with presentation of the content preview.

8.	(Original)  The method of claim 1, wherein determining that the viewpoint of the headset display has changed toward the second view is based on data from a motion sensor associated with the headset display.

9.	(Original)  The method of claim 1, wherein the content preview comprises a subset of the corresponding media content item.

10.	(Currently Amended)  A system for presenting media content previews, the system comprising:
a hardware processor that:
causes a plurality of thumbnail images to be presented on a user device that is associated with a headset display, wherein each thumbnail image represents a media content item available for presentation on the user device;
determines that a viewpoint of the headset display is directed to one of the thumbnail images of the plurality of thumbnail images to be selected; and
in response to determining that the viewpoint of the headset display is directed to the one of the thumbnail images to be selected, causes a first view of a content preview corresponding to the selected one of the thumbnail images to be presented on the headset display, wherein the content preview of the selected one of the thumbnail images includes a second view that is different than the first view and wherein the content preview comprises stereoscopic content of the selected one of the thumbnail images.

11.	(Original)  The system of claim 10, wherein the hardware processor further:
detects that the viewpoint of the headset display has changed in a direction toward the second view of the content preview of the selected one of the thumbnail images by determining that the headset display has been moved in a direction corresponding to the direction of the second view of the content preview; and
in response to detecting that the viewpoint of the headset display has changed in the direction toward the second view of the content preview of the selected one of the thumbnail images, causes the second view of the content preview of the selected one of the thumbnail images to be presented on the headset display.

	12.	(Original)  The system of claim 10, wherein the hardware processor further:
determines that the viewpoint of the headset display is no longer directed to the content preview; and
in response to determining that the viewpoint of the headset display is no longer directed to the content preview, causes presentation of the second view of the content preview to be inhibited and causing presentation of the plurality of thumbnail images to resume on the headset display.

13.	(Original)  The system of claim 12, wherein causing presentation of the second view of the content preview to be inhibited and causing presentation of the plurality of thumbnail images to resume comprises fading from the second view of the content preview to a page that includes the plurality of thumbnail images.

14.	(Original)  The system of claim 10, wherein the hardware processor further:
determines that the viewpoint of the headset display has changed to be angled toward the content preview; and
in response to determining that the viewpoint of the headset display has changed to be angled toward the content preview, causes presentation of the content preview to occupy a larger display area.

15.	(Cancelled)

16.	(Original)  The system of claim 10, wherein the hardware processor further causes audio content associated with the content preview to be presented in connection with presentation of the content preview.

17.	(Original)  The system of claim 10, wherein determining that the viewpoint of the headset display has changed toward the second view is based on data from a motion sensor associated with the headset display.

18.	(Original)  The system of claim 10, wherein the content preview comprises a subset of the corresponding media content item.

19.	(Currently Amended)  A device for presenting media content previews, the device comprising:
a hardware processor that:
presents a plurality of thumbnail images on a headset display, wherein each thumbnail image represents a media content item available for presentation;
determines that a viewpoint of the headset display is directed to one of the thumbnail images of the plurality of thumbnail images to be selected; and
in response to determining that the viewpoint of the headset display is directed to the one of the thumbnail images to be selected, presents a first view of a content preview corresponding to the selected one of the thumbnail images on the headset display, wherein the content preview of the selected one of the thumbnail images includes a second view that is different than the first view and wherein the content preview comprises stereoscopic content of the selected one of the thumbnail images.


Allowable Subject Matter

Claims 1-5, 7-14, and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As argued by Applicant in the Response dated 05/13/2022, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 10 and 19.

Claims 2-5, 7-9, 11-14, and 16-18:
	These claims incorporate the allowable subject matter of Claims 1 and 10, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.